           Case 1:20-cv-00838-AJN Document 10 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                            6/16/20
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Andreas Von Der Au,                                                    :
                                                                       :
                                    Plaintiff,                         :      20-cv-838 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Radisson Hotels International, Inc.,                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. The Court is in receipt of the parties’ joint letter and
proposed case management plan. The parties are hereby ordered to submit a letter advising the
Court whether they can do without a conference. The parties must advise the Court no later
than June 17, 2020 if they can do without a conference. If so, the Court may enter a case
management plan and scheduling order and the parties need not appear. If not, the Court will
hold the initial pretrial conference by telephone, albeit perhaps at a different time than the
currently scheduled time. To that end, if the parties would like to proceed with the conference,
counsel should indicate in their letter all times on the date of the scheduled conference that they
would be available for a telephone conference. In either case, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: June 16, 2020                                       __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
